PONDER, Judge.
This case is before us on remand from the Supreme Court “to reconsider the mathematical error in Neumiller’s claim” on a writ granted in part to Tharpe and Brooks, Inc. La., 410 So.2d 1145.
We have carefully gone over the evidence and the computations of this claim and are unable to agree that there is any mathematical error.
Neumiller had filed a lien for $11,980.00. In testimony,' however, he stated that his claim was for $11,280.00. We therefore adopted the lower figure even though the trial court had used the higher figure. From this we deducted the disallowed claims of $700.00 for truck rental, $780.00 for materials and $400.00 for wages paid to a third person, leaving a balance of $9,400.00, to which we added $12.00 for the filing of the lien.
Evidently, the confusion has been caused by the fact that there are two $700.00 figures involved in the computation, the $700.00 difference between the lien affidavit and Neumiller’s testimony and the $700.00 truck rental. To accept the argument of Tharpe and Brooks, Inc., would add a third $700.00 item.
We intended to amend the trial court’s judgment in this respect only to take the lower figure testified by Neumiller. We did not intend to deduct the unexplained additional $700.00 urged by applicant. We did not intend to deduct the disallowed items again after the trial court had deducted them already.
Upon reconsideration of the “mathematical error”, we find no mathematical error and therefore affirm the judgment as already rendered.
AFFIRMED.